UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-31617 Bristow Group Inc. (Exact name of registrant as specified in its charter) Delaware 72-0679819 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 2000 W.Sam Houston Pkwy. S., 77042 Suite 1700 (Zip Code) Houston, Texas (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 267-7600 None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £YesRNo Indicate the number shares outstanding of each of the issuer’s classes of Common Stock, as of October 31, 2008. 29,101,856shares of Common Stock, $.01 par value BRISTOW GROUP INC. INDEX — FORM 10-Q Page PART I Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 58 Item 4. Controls and Procedures 58 PART II Item 1. Legal Proceedings 58 Item 1A. Risk Factors 59 Item 6. Exhibits 59 Signatures 60 Table of Contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements. BRISTOW GROUP INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income Three Months Ended September 30, Six Months Ended September 30, 2007 2008 2007 2008 (Unaudited) (In thousands, except per share amounts) Gross revenue: Operating revenue from non-affiliates $ 219,858 $ 248,526 $ 419,767 $ 489,660 Operating revenue from affiliates 13,858 18,430 24,955 35,700 Reimbursable revenue from non-affiliates 23,594 23,208 42,636 47,579 Reimbursable revenue from affiliates 2,498 1,524 3,601 2,872 259,808 291,688 490,959 575,811 Operating expense: Direct cost 152,624 188,393 305,712 375,366 Reimbursable expense 24,098 24,681 44,243 50,748 Depreciation and amortization 12,351 15,485 23,682 30,440 General and administrative 20,260 25,984 38,645 53,190 Loss (gain) on disposal of assets 757 (3,302 ) 173 (5,967 ) 210,090 251,241 412,455 503,777 Operating income 49,718 40,447 78,504 72,034 Earnings from unconsolidated affiliates, net of losses 4,118 1,971 7,508 9,694 Interest income 3,960 3,205 6,084 4,652 Interest expense (6,523 ) (8,404 ) (9,451 ) (16,897 ) Other income (expense), net 360 2,070 786 3,762 Income from continuing operations before provision for income taxes and minority interest 51,633 39,289 83,431 73,245 Provision for income taxes (18,294 ) (10,310 ) (27,733 ) (20,914 ) Minority interest (4 ) (952 ) (453 ) (1,655 ) Income from continuing operations 33,335 28,027 55,245 50,676 Discontinued operations: Income (loss) from discontinued operations before provision for income taxes 962 (379 ) 2,119 (379 ) (Provision) benefit for income taxes on discontinued operations (347 ) 133 (742 ) 133 Income (loss) from discontinued operations 615 (246 ) 1,377 (246 ) Net income 33,950 27,781 56,622 50,430 Preferred stock dividends (3,163 ) (3,163 ) (6,325 ) (6,325 ) Net income available to common stockholders $ 30,787 $ 24,618 $ 50,297 $ 44,105 Basic earnings per common share: Earnings from continuing operations $ 1.27 $ 0.85 $ 2.07 $ 1.65 Earnings (loss) from discontinued operations 0.03 (0.01 ) 0.06 (0.01 ) Net earnings $ 1.30 $ 0.84 $ 2.13 $ 1.64 Diluted earnings per common share: Earnings from continuing operations $ 1.10 $ 0.79 $ 1.83 $ 1.51 Earnings (loss) from discontinued operations 0.02 (0.01 ) 0.04 (0.01 ) Net earnings $ 1.12 $ 0.78 $ 1.87 $ 1.50 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents BRISTOW GROUP INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, September 30, 2008 2008 (Unaudited) (In thousands) ASSETS Current assets: Cash and cash equivalents $ 290,050 $ 399,055 Accounts receivable from non-affiliates, net of allowance for doubtful accounts of $1.8 million and $1.2 million, respectively 204,599 192,933 Accounts receivable from affiliates, net of allowance for doubtful accounts of $4.0 million and $2.4 million, respectively 11,316 25,462 Inventories 176,239 166,958 Prepaid expenses and other 24,177 20,654 Assets held for sale - U.S. Gulf of Mexico (Note 2) — 21,369 Total current assets 706,381 826,431 Investment in unconsolidated affiliates 52,467 33,951 Property and equipment – at cost: Land and buildings 60,056 57,341 Aircraft and equipment 1,428,996 1,649,743 1,489,052 1,707,084 Less – Accumulated depreciation and amortization (316,514 ) (302,538 ) 1,172,538 1,404,546 Goodwill 15,676 16,571 Other assets 30,293 25,605 $ 1,977,355 $ 2,307,104 LIABILITIES AND STOCKHOLDERS’ INVESTMENT Current liabilities: Accounts payable $ 49,650 $ 45,090 Accrued wages, benefits and related taxes 35,523 32,290 Income taxes payable 5,862 229 Other accrued taxes 1,589 3,848 Deferred revenues 15,415 14,096 Accrued maintenance and repairs 13,250 13,579 Accrued interest 5,656 6,414 Other accrued liabilities 22,235 24,110 Deferred taxes 9,238 11,553 Short-term borrowings and current maturities of long-term debt 6,541 5,378 Total current liabilities 164,959 156,587 Long-term debt, less current maturities 599,677 725,534 Accrued pension liabilities 134,156 117,566 Other liabilities and deferred credits 14,805 15,760 Deferred taxes 91,747 98,802 Minority interest 4,570 11,064 Commitments and contingencies (Note 7) Stockholders’ investment: 5.50% mandatory convertible preferred stock, $.01 par value, authorized and outstanding 4,600,000 shares; entitled in liquidation to $230 million; net of offering costs of $7.4 million 222,554 222,554 Common stock, $.01 par value, authorized 90,000,000 shares; outstanding: 23,923,685 as of March 31 and 29,094,916 as of September 30 (exclusive of 1,281,050 treasury shares) 239 291 Additional paid-in capital 186,390 416,025 Retained earnings 606,931 652,291 Accumulated other comprehensive loss (48,673 ) (109,370 ) 967,441 1,181,791 $ 1,977,355 $ 2,307,104 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents BRISTOW GROUP INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows Six Months Ended September30, 2007 2008 (Unaudited) (In thousands) Cash flows from operating activities: Net income $ 56,622 $ 50,430 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization 23,768 30,440 Deferred income taxes 12,431 7,414 Loss on disposal of discontinued operations — 379 Loss (gain) on asset dispositions 170 (5,967 ) Gain on Heliservicio investment sale — (1,438 ) Stock-based compensation expense 3,689 4,881 Equity in earnings from unconsolidated affiliates below (in excess of) dividends received (4,229 ) 4,499 Minority interest in earnings 453 1,655 Tax benefit related to stock-based compensation (494 ) (231 ) Increase (decrease) in cash resulting from changes in: Accounts receivable (29,400 ) (11,425 ) Inventories (13,460 ) (10,643 ) Prepaid expenses and other (5,676 ) (2,666 ) Accounts payable 4,635 (5,234 ) Accrued liabilities 2,230 (2,420 ) Other liabilities and deferred credits (7,241 ) (4,205 ) Net cash provided by operating activities 43,498 55,469 Cash flows from investing activities: Capital expenditures (221,095 ) (278,543 ) Proceeds from asset dispositions 3,144 17,322 Acquisitions, net of cash received (12,926 ) 356 Note issued to unconsolidated affiliate (4,141 ) — Investment in unconsolidated affiliate (1,960 ) — Net cash used in investing activities (236,978 ) (260,865 ) Cash flows from financing activities: Proceeds from borrowings 300,000 115,000 Debt issuance costs (4,889 ) (3,768 ) Repayment of debt and debt redemption premiums (7,205 ) (3,967 ) Partial prepayment of put/call obligation (78 ) (82 ) Preferred Stock dividends paid (6,325 ) (6,325 ) Issuance of common stock 1,265 225,099 Tax benefit related to stock-based compensation 494 231 Net cash provided by financing activities 283,262 326,188 Effect of exchange rate changes on cash and cash equivalents 2,469 (11,787 ) Net increase in cash and cash equivalents 92,251 109,005 Cash and cash equivalents at beginning of period 184,188 290,050 Cash and cash equivalents at end of period $ 276,439 $ 399,055 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 13,639 $ 21,094 Income taxes $ 11,539 $ 19,628 Non-cash investing activities: Contribution of note receivable and aircraft to RLR $ — $ (6,551 ) Aircraft received for investment in Heliservicio $ — $ 2,410 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents BRISTOW GROUP INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1 — BASIS OF PRESENTATION, CONSOLIDATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following consolidated financial statements include the accounts of Bristow
